IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Nakia William Garrus,                           :
                              Petitioner        :
                                                :
                      v.                        :
                                                :
Pennsylvania Board of Probation                 :
and Parole,                                     :   No. 198 C.D. 2020
                        Respondent              :   Submitted: October 30, 2020


BEFORE:        HONORABLE MARY HANNAH LEAVITT, President Judge1
               HONORABLE ANNE E. COVEY, Judge
               HONORABLE ELLEN CEISLER, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION BY
JUDGE COVEY                                                  FILED: February 3, 2021

               Nakia William Garrus (Garrus) petitions this Court, pro se, for review of
the Pennsylvania Board of Probation and Parole’s (Board)2 January 28, 2020 order
denying his request for administrative relief. Garrus presents three issues for this
Court’s review: (1) whether the Board erred by failing to grant him credit for the time
he spent at liberty on parole; (2) whether the Board erred by requiring him to serve his
new sentence consecutively to his original sentence; and (3) whether the Board erred
by altering his judicially imposed sentence. After review, we affirm.




       1
         This case was assigned to the opinion writer before January 4, 2021, when Judge Leavitt
completed her term as President Judge.
       2
         Subsequent to the filing of the petition for review, the Pennsylvania Board of Probation and
Parole was renamed the Pennsylvania Parole Board. See Sections 15, 16, and 16.1 of the Act of
December 18, 2019, P.L. 776, No. 115 (effective February 18, 2020); see also Sections 6101 and
6111(a) of the Prisons and Parole Code, 61 Pa.C.S. §§ 6101, 6111(a).
                                     Background
             Garrus is currently an inmate at the State Correctional Institution (SCI) at
Benner Township. See https://www.inmatelocator.cor.pa.gov (last visited February 2,
2021). On April 8, 2000, the Philadelphia County Common Pleas Court convicted
Garrus of voluntary manslaughter, and sentenced him to 10 to 20 years of incarceration
(Original Sentence). See Certified Record (C.R.) at 74. At the time of his conviction,
Garrus’s maximum release date was April 8, 2020.
             On September 8, 2015, the Board paroled Garrus to a community
corrections facility (CCF). See id. On February 23, 2016, the CCF discharged Garrus
for failing to provide urine for a drug test. See id. In a decision recorded March 14,
2016 (mailed March 18, 2016), the Board recommitted Garrus as a technical parole
violator (TPV) to serve 6 months’ backtime for acting in an assaultive manner toward
a parole officer during intake after his release from the CCF. See C.R. at 1.
             On August 23, 2016, the Board reparoled Garrus. See C.R. at 75. On
August 1, 2018, the Board issued an administrative action finding probable cause to
believe Garrus had violated several parole conditions, but held the matter in abeyance
pending Garrus’s completion of recommended programs. See C.R. at 35. Ultimately,
Garrus was declared delinquent effective September 14, 2018. See C.R. at 38. Garrus
was ordered, as a special parole condition, to enter a “SELF-HELP” program and remain
there until he was successfully discharged. C.R. at 36. Garrus never reported to the
program. See C.R. at 49.
             On October 21, 2018, the Cheltenham Township Police Department
arrested Garrus for unsworn falsification to authorities, false identification to law
enforcement, retail theft and receipt of stolen property (New Charges). See C.R. at 41-
42. The Board lodged a detainer against Garrus that same day. See C.R. at 39. Garrus
posted bail on the New Charges on October 29, 2018. See C.R. at 43. On November

                                           2
5, 2018, the Board charged Garrus with a technical parole violation. See C.R. at 49.
The Board held a parole violation hearing on November 16, 2018. See C.R. at 52. In
a decision recorded January 14, 2019 (mailed January 16, 2019), the Board detained
Garrus pending disposition of the New Charges, recommitted him as a TPV for 9
months for changing his residence without permission, and granted Garrus reparole
after 6 months if he successfully completed prescribed programs. See C.R. at 64. On
February 26, 2019, Garrus filed an administrative remedy form with the Board
challenging the Board’s January 14, 2019 decision recommitting him as a TPV.3 See
C.R. at 114.
                   On January 16, 2019, Garrus pleaded guilty to unsworn falsification to
authorities and the remaining charges were nolle prossed. See C.R. at 67. The
Montgomery County Common Pleas Court (Sentencing Court) sentenced Garrus to
time served to 23 months (New Sentence). See C.R. at 68. The Board credited Garrus’s
Original Sentence for the time he spent incarcerated before posting bail, i.e., October
21, 2018 to October 29, 2018.
                   On April 4, 2019, the Board notified Garrus that it was charging him as a
convicted parole violator (CPV), due to his new conviction. Garrus waived his rights
to counsel and a revocation hearing. See C.R. at 71. By decision recorded May 15,
2019 (hand delivered May 17, 2019), the Board modified and deleted the reparole
portion of its January 14, 2019 order. See C.R. at 102. The Board recommitted Garrus
to serve 9 months’ backtime as a TPV and 12 months’ backtime as a CPV, for a total
of 21 months’ backtime. The Board based its backtime assessment on Garrus’s poor
adjustment under supervision, early failure of parole and reparole, failure to comply
with sanctions, his declaration of delinquency and his prior parole failures.


          3
              Garrus’s administrative remedy form was deemed filed as of February 13, 2019. See C.R.
at 114.
                                                    3
Accordingly, the Board deemed Garrus not amenable to parole supervision. The Board
recalculated Garrus’s Original Sentence maximum release date to April 13, 2022, but
stated it was subject to change. See C.R. at 103.
             On June 13, 2019, Garrus filed a second administrative remedies form
challenging the Board’s May 15, 2019 decision increasing his backtime in light of his
designation as a CPV. See C.R. at 116. On June 20, 2019, Garrus filed a “Petition for
Administrative Remedies” with the Board challenging both the Board’s January 14,
2019 and May 15, 2019 decisions, and requesting that his Original Sentence maximum
release date be recalculated because his backtime should be served concurrently with
his New Sentence. C.R. at 118. Garrus further claimed that the Board erred by
imposing 12 months of backtime when the presumptive range for unsworn falsification
is 3 to 6 months. See id. On July 5, 2019, Garrus filed an “Administrative Appeal
Letter,” again claiming that the Board erred in recalculating his backtime and that he
should be reparoled no later than October 21, 2019. See C.R. at 124-125.
             On September 4, 2019, the Sentencing Court paroled Garrus from his New
Sentence effective January 16, 2019, and Garrus began serving his Original Sentence.
See C.R. at 105. By decision recorded on September 19, 2019 (mailed the same day),
the Board restated its May 15, 2019 decision and added that Garrus would not receive
credit for the time spent at liberty on parole because he previously absconded while
under supervision. See C.R. at 108. The Board credited Garrus for the time he spent
in pretrial custody solely on the Board’s warrant from October 29, 2018, to January 16,
2019. See C.R. at 106. Thus, Garrus owed 1,183 days on his Original Sentence. The
Board recalculated Garrus’s Original Sentence maximum release date to November 30,
2022. See id.
             On January 22, 2020, the Board issued a decision advising Garrus that,
“DUE TO RECEIPT OF ADDITIONAL INFORMATION,” it was rescinding its January 14,

                                           4
2019 decision.4 See C.R. at 111. As such, the Board modified its May 15, 2019 and
September 19, 2019 decisions by removing all references therein to recommitting
Garrus as a TPV.
               By decision recorded January 23, 2020 (mailed January 24, 2020), the
Board rescinded its January 22, 2020 decision due to missing information and modified
its January 14, 2019, May 15, 2019, and September 19, 2019 decisions by removing
Garrus’s TPV recommitment. See C.R. at 112. The Board modified its September 19,
2019 decision to declare that Garrus was recommitted to an SCI to serve 12 months of
backtime as a CPV. Garrus’s Original Sentence maximum release date remained
November 30, 2022.
               On January 28, 2020, the Board issued its response to Garrus’s February
26, June 13 and June 20, 2019 requests for administrative relief, stating that it properly
recalculated Garrus’s Original Sentence maximum release date because Garrus
received a new conviction and, as such, was found to be a CPV. See C.R. at 137. The
Board, in its discretion, denied Garrus credit for the time he served at liberty on parole.
Therefore, the Board declared that Garrus’s Original Sentence maximum release date
was properly calculated to include that time.
               Concerning Garrus’s claim that the imposition of 12 months’ backtime for
the new conviction of unsworn falsification exceeded the presumptive recommitment
range, the Board acknowledged the presumptive range was 3 to 6 months. See Section
75.2 of the Board’s Regulations, 37 Pa. Code § 75.2. However, the Board asserted that
it may deviate from the presumptive range by providing a reason for so doing. See

       4
         In its brief, the Board explained that it rescinded the TPV recommitment decision because it
learned that only one Board member had signed the decision (C.R. at 61) and at least two members
must sign the decision for it to be valid. See Board Br. at 7; see also Section 6113(b) of the Prisons
and Parole Code, 61 Pa.C.S. § 6113(b) (“The [B]oard may make decisions on . . . revocation in panels
of two persons. A panel shall consist of one [B]oard member and one hearing examiner or of two
[B]oard members.”).
                                                  5
Section 75.1(c) of the Board’s Regulations, 37 Pa. Code § 75.1. Here, the Board
justified awarding backtime in the aggravated range based on Garrus’s poor adjustment
to supervision, early failure on parole, failure to comply with sanctions, prior parole
violations, and declaration of delinquency. Additionally, the Board noted that its
January 14, 2019 decision recommitting Garrus as a TPV was reversed by the Board’s
September 19, 2019 decision. Thus, only Garrus’s recommitment as a CPV remains,
including the Board’s imposition of 12 months’ backtime and its denial of credit for
time Garrus spent at liberty on parole.
               On February 5, 2020, Garrus appealed to this Court.5 On April 3, 2020,
Huntingdon County Public Defender Nicholas E. Newfield, Esquire (Counsel) filed an
amended petition for review. On June 15, 2020, this Court vacated the appointment of
Counsel based on Garrus’s request to retain private counsel or proceed pro se.
Thereafter, Garrus, pro se, filed an amended brief.


                                           Discussion
               Garrus first claims that he did not lose his street time when he was
recommitted as a TPV on January 14, 2019. However, on May 15, 2019, when he was
deemed a CPV, his maximum sentence date was recalculated to April 13, 2022. See
C.R. at 102.6 Garrus argues that, pursuant to Penjuke v. Pennsylvania Board of
Probation & Parole, 203 A.3d 401 (Pa. Cmwlth. 2019), appeal denied, 228 A.3d 254
(Pa. 2020), the Board cannot revoke street time credit that was previously granted.


       5
         “Our scope of review of the Board’s decision denying administrative relief is limited to
determining whether necessary findings of fact are supported by substantial evidence, an error of law
was committed, or constitutional rights have been violated.” Kazickas v. Pa. Bd. of Prob. & Parole,
226 A.3d 109, 115 n.9 (Pa. Cmwlth. 2020) (quoting Fisher v. Pa. Bd. of Prob. & Parole, 62 A.3d
1073, 1075 n.1 (Pa. Cmwlth. 2013)).
       6
         The Board recalculated Garrus’s Original Sentence maximum release date in its September
19, 2019 decision to November 30, 2022.
                                                 6
Therefore, because he did not lose his street time as a TPV, the Board had no authority
to revoke it later, when he was deemed a CPV.
             The Board rejoins that Penjuke does not apply in this case for two reasons:
(1) the Board decision finding Garrus to be a TPV was rescinded on January 22, 2020;
and (2) in Kazickas v. Pennsylvania Board of Probation & Parole, 226 A.3d 109 (Pa.
Cmwlth. 2020), this Court held that Penjuke does not apply when the conviction
leading to a parolee’s recommitment as a CPV occurred during the same parole period
as the violation that led to his recommitment as a TPV.
             In Young v. Pennsylvania Board of Probation & Parole, 225 A.3d 810
(Pa. 2020), the Board revoked the street time of a CPV, including the street time the
Board had previously granted to the parolee in a prior CPV proceeding.               The
Pennsylvania Supreme Court held that, if the Board exercised its discretion to award
street time credit, it could not revoke that credit in a subsequent revocation proceeding.
Specifically, the Young Court held: “[T]he Prisons and Parole Code [(Parole Code)]
does not authorize the Board to withdraw an award previously granted pursuant to
Section 6138(a)(2.1) [of the Parole Code].” Young, 225 A.3d at 813-14. Similarly, the
Penjuke Court addressed the issue of whether the Board could forfeit the street time of
a CPV that was credited in a prior TPV proceeding. This Court held: “[T]he Board
lacks the statutory authority to revoke street time credit previously granted to a parolee
as a TPV when it subsequently recommits the parolee as a CPV.” Penjuke, 203 A.3d
at 420.
             However, in both Young and Penjuke, two separate periods of street time
credit were at issue. In Kazickas, this Court explained that the Board is precluded from
reaching back in time to revoke a prior grant of street time. However, when the
technical violation and the new charge occur in the same parole period, the Board



                                            7
may make the technical violation recommitment subject to change if the parolee is later
convicted of the new charge. See id.
               Here, Garrus’s street time for the TPV and street time for the CPV
occurred in the same parole period. Further, when the Board recommitted Garrus as a
TPV on January 14, 2019, the Board advised Garrus that he was detained pending
disposition of his New Charges, and his automatic reparole was subject to the
resolution of his pending New Charges. See C.R. at 64-65. The Board further advised
Garrus that his May 13, 2020 Original Sentence maximum release date was subject to
change if he was convicted of the New Charges. See C.R. at 66. Consequently, because
Garrus’s street time as a TPV involved the same parole period as his street time as a
CPV, the Board was within its authority, upon Garrus’s recommitment as a CPV, to
revoke all of his street time. Moreover, as in Kazickas, the Board advised Garrus that
his maximum sentence date was subject to change if he was deemed a CPV.
Accordingly, the Board properly revoked Garrus’s street time credit.
               Next, Garrus claims that the Board erred by not calculating his custody
time correctly. Specifically, Garrus contends that the Sentencing Court directed him
to serve his New Sentence concurrently with his Original Sentence. The Board
responds that, as a matter of law, a CPV must serve his New Sentence and original
sentence consecutively. See Section 6138(a)(5) of the Parole Code, 61 Pa.C.S. §
6138(a)(5)(i).7




      7
          Section 6138(a)(5) of the Parole Code provides:
               If a new sentence is imposed on the parolee, the service of the balance
               of the term originally imposed by a Pennsylvania court shall precede
               the commencement of the new term imposed in the following cases:
                   (i) If a person is paroled from a[n SCI] and the new sentence
                       imposed on the person is to be served in the [SCI].
                                                 8
               Preliminarily, this Court notes that Garrus is raising this argument for the
first time in his appeal to this Court. “Failure to raise an issue before the Board results
in a waiver and precludes this Court’s review.” Reavis v. Pa. Bd. of Prob. & Parole,
909 A.2d 28, 34 (Pa. Cmwlth. 2006). The Board recalculated Garrus’s Original
Sentence maximum release date following the Sentencing Court’s September 4, 2019
order, several months after Garrus filed his multiple administrative appeals and
supplementary filings with the Board. See C.R. at 105.
               Moreover, Garrus was returned to custody on September 4, 2019, the date
he was paroled from his New Sentence. Thus, in its September 19, 2019 decision, the
Board recalculated Garrus’s maximum sentence release date to November 30, 2022.
See C.R. at 106-108; see also Section 6138(a)(5) of the Parole Code, 61 Pa.C.S. §
6138(a)(4). Garrus did not seek administrative review of the Board’s September 19,
2019 decision.
               Parolees desiring to appeal from a parole revocation decision must file an
administrative appeal with the Board within 30 days. See Section 73.1(b)(1) of the
Board’s Regulations, 37 Pa. Code § 73.1(b)(1).8 The failure to file an appeal within


                  (ii) If a person is paroled from a county prison and the new
                       sentence imposed upon him is to be served in the same
                       county prison.
                  (iii) In all other cases, the service of the new term for the latter
                       crime shall precede commencement of the balance of the
                       term originally imposed.
61 Pa.C.S. § 6138(a)(5).
       8
         Section 73.1(b)(1) of the Board’s Regulations provides, in relevant part:
               Petitions for administrative review shall be received at the Board’s
               Central Office within 30 days of the mailing date of the Board’s
               determination. When a timely petition has been filed, the determination
               will not be deemed final for purposes of appeal to a court until the
               Board has mailed its response to the petition for administrative review.
37 Pa. Code § 73.1(b)(1).
                                                   9
the time required by law precludes a parolee’s right to challenge the Board’s decision.
Larkin v. Pa. Bd. of Prob. & Parole, 555 A.2d 954, 957 (Pa. Cmwlth. 1989).
Accordingly, Garrus’s claim that the Board erroneously recalculated his custody time
is not properly before the Court.9
              Garrus’s final claim is that the Board impermissibly altered his judicially
imposed sentence when it recalculated his Original Sentence maximum release date.
This claim also involves the Sentencing Court’s September 4, 2019 order, and Garrus’s
claim that the Board improperly credited his Original Sentence in accordance with the
time served on his new conviction. However, as addressed above, because Garrus did
not appeal from this issue in his requests for administrative review, nor appeal from the
Board’s September 19, 2019 decision that recalculated his Original Sentence maximum
release date upon his return to the Board’s custody, that issue is not properly before the
Court.10


                                          Conclusion
              For all of the above reasons, the Board’s order is affirmed.



                                            ________________________________
                                            ANNE E. COVEY, Judge




       9
        Notwithstanding, “pursuant to our precedent[,] any sentences for crimes committed on parole
must be served consecutive to the original sentence. Thus, the Board did not err in not allowing
[Garrus’s] [N]ew [S]entence and [O]riginal [S]entence to run concurrently.” Barnes v. Pa. Bd. of
Prob. & Parole, 203 A.3d 382, 395 (Pa. Cmwlth. 2019).
       10
          Notwithstanding, this Court notes that the Board is authorized to recalculate a parolee’s
sentence date to require completion of the original judicially-mandated sentence. See Hughes v. Pa.
Bd. of Prob. & Parole, 179 A.3d 117 (Pa. Cmwlth. 2018) (maximum length of sentence, not
maximum date, is controlling).

                                                10
           IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Nakia William Garrus,                   :
                         Petitioner     :
                                        :
                   v.                   :
                                        :
Pennsylvania Board of Probation         :
and Parole,                             :   No. 198 C.D. 2020
                        Respondent      :


                                      ORDER

            AND NOW, this 3rd day of February, 2021, the Pennsylvania Board of
Probation and Parole’s January 28, 2020 order is affirmed.


                                      _________________________________
                                      ANNE E. COVEY, Judge